UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2269



In Re: A. H. ROBINS COMPANY, INCORPORATED,
                                                              Debtor.
_________________________


GLENNA KIDD,

                                               Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                     Trust - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, District
Judge; Robert R. Merhige, Jr., Senior District Judge; Blackwell N.
Shelley, Bankruptcy Judge. (CA-85-1307-R)


Submitted:     January 26, 1999             Decided:   March 17, 1999


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenna Kidd, Appellant Pro Se. Orran Lee Brown, Sr., DALKON SHIELD
CLAIMANTS TRUST, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenna Kidd appeals the district court’s order denying her mo-

tion for relief from stay, ordering her to pay $2105 in previously

imposed sanctions, and permanently enjoining her from filing fur-

ther actions pertaining to the Dalkon Shield or her Dalkon Shield

claim.*   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See In re A. H. Robins Co.

(Kidd v. Dalkon Shield Claimants Trust), No. CA-85-1307-R (E.D. Va.

July 24, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Under § 8.04 of the Debtor’s Sixth Amended and Restated
Plan of Reorganization, Kidd was already subject to such an
injunction.


                                 2